802 F.2d 457
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PHILLIP FOWLER, Plaintiff-Appellantv.JAMES R. McNUTT;  LYLE SCHIEBER, Defendants-Appellees.
No. 86-1163.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1986.

1
BEFORE:  KEITH and GUY, Circuit Judges;  and BALLANTINE, District Judge*

ORDER

2
The plaintiff moves for counsel on appeal from the district court's order dismissing his prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Fowler's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
At the time he filed his complaint, the plaintiff was a prisoner at the Midland County jail in Midland, Michigan, awaiting trial on a felony charge.  The defendants are the sheriff and his administrative lieutenant.  Fowler alleged that he was denied meaningful access to the courts because the jail's law library was inadequate.


4
Before the district court rendered its decision, the plaintiff was convicted on his criminal charge and was transferred to the state prison.  The district court therefore held that the case was moot.


5
A federal court will only adjudicate actual controversies.  If during the pendency of proceedings something occurs which makes it impossible for the court to grant effective relief, the case is moot.  Southern Pacific Terminal Co. v. Interstate Commerce Commission, 219 U.S. 498, 514 (1911).  Because the plaintiff was transferred to the state prison after his conviction, it is no longer possible to grant the relief he requested.  Nor is it likely that the plaintiff will ever be subject to the same situation again.  Weinstein v. Bradford, 423 U.S. 147, 149 (1975) (per curiam).  So the district court was correct to hold that the case is moot.


6
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Thomas A. Ballantine, U.S. District Judge for the Western District of Kentucky, sitting by designation